Claimant worked for the employer as a meeting planner for only three days. She resigned from her position because the employer insisted that she use her legal name in the performance of her duties, rather than a professional name that she preferred. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. Claimant appeals.
*1300We affirm. General dissatisfaction with working conditions has been held to not constitute good cause for leaving one’s employment (see Matter of Brookes [Commissioner of Labor], 85 AD3d 1479, 1480 [2011]; Matter of Klarfeld [Commissioner of Labor], 57 AD3d 1031, 1032 [2008]). Claimant here stated that she resigned because she found that the employer’s requirement that she use her legal name was unacceptable. Notably, the employer imposed this requirement to avoid auditing problems, which claimant freely acknowledged. Under these circumstances, we find that claimant left her employment for personal and noncompelling reasons.
Spain, J.P., Rose, Lahtinen, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.